    Case: 1:17-md-02804-DAP Doc #: 1303 Filed: 01/25/19 1 of 3. PageID #: 35969




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE NATIONAL PRESCRIPTION                      MDL NO. 2804
OPIATE LITIGATION
                                                 Case No. 17-md-2804
This document relates to:
County of Summit, Ohio, et al. v. Purdue         Hon. Dan Aaron Polster
Pharma L.P., et al.
Case No. 1:18-OP-45090

The County of Cuyahoga v. Purdue Pharma
L.P., et al.
Case No. 17-OP-45004

City of Cleveland v. AmerisourceBergen
Drug Corp., et al.
Case No. 18-OP-45132



                    JOINT MOTION TO MODIFY CMO 7 TO EXTEND
                       THE TRIAL DATE TO OCTOBER 21, 2019

        Counsel for Plaintiffs and Defendants in the Track 1 cases currently set for trial beginning

on September 4, 2019, respectfully move the Court to modify the schedule in CMO 7 as set forth

below and to adjourn the trial date to October 21, 2019. Counsel believe that this modest extension

will balance the need to proceed to trial on important issues with the interest of the parties and

Special Masters in having a modest amount of additional time to address outstanding discovery

that remains outstanding despite exhaustive efforts.

        The Track 1 parties propose amending the litigation schedule as set forth below:

    •   March 25, 2019 – Plaintiffs shall serve expert reports and, for each expert, provide three
        proposed deposition dates between April 9 and April 26, 2019.1


1
  The parties shall work in good faith to provide expert deposition dates that are reasonably
distributed across the deposition time period and if necessary, agree to conduct depositions on
some weekends in order to reasonably accommodate scheduling issues. The parties recognize that
  Case: 1:17-md-02804-DAP Doc #: 1303 Filed: 01/25/19 2 of 3. PageID #: 35970



   •   May 10, 2019 – Defendants shall serve expert reports and, for each expert, provide three
       proposed deposition dates between May 20 and June 7, 2019.

   •   June 28, 2019 – Deadline for Daubert and dispositive motions.

   •   July 31, 2019 – Deadline for responses to Daubert and dispositive motions.

   •   August 16, 2019 – Deadline for replies in support of Daubert and dispositive motions.

   •   Date to be set by the Court – Hearings on Daubert and dispositive motions.

   •   Date to be set by the Court – Final Pretrial hearing.

   •   October 21, 2019 – Trial.

       In addition, within seven (7) days of this Joint Motion, the parties will agree on a close of

discovery date or submit their positions to Special Master Cohen for a ruling.


       The parties remain appreciative of the Court and the Special Masters’ extensive efforts to

address the unprecedented volume of discovery and legal issues in this litigation and their efforts

to assist the parties in advancing this case towards trial.


January 25, 2019                                       Respectfully submitted,

   /s/ Mark S. Cheffo                                    /s/ Joseph F. Rice
   Mark S. Cheffo                                        Joseph F. Rice
   DECHERT LLP                                           MOTLEY RICE LLC
   Three Bryant Park                                     28 Bridgeside Blvd.
   1095 Avenue of the Americas                           Mount Pleasant, SC 29464
   New York, NY 10036                                    Tel: 843-216-9000
   Tel: (212) 698-3500                                   Fax: (843) 216-9290
   Mark.Cheffo@dechert.com                               jrice@motleyrcie.com

   Co-Liaison Counsel for the Manufacturer               Co-Lead Plaintiffs’ Counsel – MDL 2804
   Defendants




new relevant information or facts may come forward after the expert filing date that would support
a request that a report be amended or supplement with the approval of the Special Master or Court.
                                                   2
  Case: 1:17-md-02804-DAP Doc #: 1303 Filed: 01/25/19 3 of 3. PageID #: 35971



                              CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 25th day of January 2019, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon

counsel of record by, and may be obtained through, the Court CM/ECF System.

                                          /s/ Mark S. Cheffo




                                             3
